Citation Nr: 9901913	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether the termination of compensation benefits under 
Title 38, United States Code, Section 1151 (formerly 
38 U.S.C. § 351) for atrial ventricular block with pacemaker, 
residuals of thoracotomy, and excision of pericardial tissue, 
residual to surgical treatment in July 1972 by VA, 
effectuated in an April 1991 rating decision, was proper.

2.  Entitlement to an effective date earlier than September 
28, 1988, for an award of compensation benefits under Title 
38, United States Code, Section 1151 (formerly 38 U.S.C. § 
351) for atrial ventricular block with pacemaker, residuals 
of thoracotomy, and excision of pericardial tissue, residual 
to surgical treatment in July 1972, by VA.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  

This appeal arose from a rating decision in April 1991 by the 
VA RO in Cleveland, Ohio.  The April 1991 RO rating decision 
severed compensation benefits under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C. § 351) for atrial ventricular block with 
pacemaker, residuals of thoracotomy, and excision of 
pericardial tissue, residual to surgical treatment in July 
1972 by VA, finding that a January 27, 1989 RO rating 
decision granting benefits under 38 U.S.C.A. § 1151 was 
clearly and unmistakably erroneous in granting the benefit.  
In July 1997, the Board remanded this case to the RO for 
further development, including a VA examination and medical 
opinion by a VA cardiovascular specialist.  That development 
has been completed and the case returned to the Board. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she is entitled to compensation 
under 38 U.S.C.A. § 1151 for chronic residuals of a 
thoracotomy in July 1972, to include enlargement of the 
heart, and removal of thickened edematous pericardium, and 
that the subsequent termination of such benefits was improper 
and not based on the evidence of record.  She contends that 
there was no error in the January 1989 rating decision which 
granted benefits under 38 U.S.C. § 1151.  In support of her 
claim, the veteran has submitted physician statements which 
she asserts show that she suffered aggravation of her 
preexisting cardiac condition, as a direct result of the 1972 
VA surgery and chronic pattern of infection which ensued.  
She also contends that in 1973 she filed a claim for 
compensation benefits under 38 U.S.C. § 1151 for heart-
related symptomatology, so that an earlier effective date is 
warranted. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that severance of compensation 
benefits under 38 U.S.C.A. § 1151 for atrial ventricular 
block with pacemaker (not including residuals of thoracotomy 
and excision of pericardial tissue), residual to surgical 
treatment in July 1972 by VA, effectuated in an April 1991 
rating decision, was proper; that severance of compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of 
thoracotomy and excision of pericardial tissue (not including 
atrial ventricular block with pacemaker), residual to 
surgical treatment in July 1972 by VA, effectuated in an 
April 1991 rating decision, was not proper and should be 
restored; that, in light of this decision, the veterans 
claim for an effective date earlier than September 28, 1988, 
for an award of compensation benefits under 38 U.S.C.A. 
§ 1151 for atrial ventricular block with pacemaker, is 
without legal merit; and that an effective date of February 
1973 for an award of compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of thoracotomy and excision of 
pericardial tissue is warranted. 


FINDINGS OF FACT

1.  Upon hospitalization for surgery by VA in July 1972, the 
veteran had a pre-existing nonservice-connected disability of 
complete atrial ventricular block with pacemaker, with a 
systolic murmur.

2.  In a January 27, 1989 rating decision, the veteran was 
awarded compensation benefits under 38 U.S.C. § 1151 for 
atrial ventricular block with pacemaker, residuals of 
thoracotomy, and excision of pericardial tissue. 

3.  In a December 1990 rating decision, the RO proposed to 
sever benefits under 38 U.S.C. § 1151 for atrial ventricular 
block with pacemaker, residuals of thoracotomy, and excision 
of pericardial tissue; the RO notified the veteran of the 
proposed action.

4.  Severance of service connection was accomplished by an 
April 1991 rating decision; the veteran appealed this 
decision.

5.  The January 27, 1989 rating decision which granted 
compensation benefits under 38 U.S.C. § 1151 for atrial 
ventricular block with pacemaker was not reasonably supported 
by the evidence of record; the January 1989 rating decision, 
in granting benefits under 38 U.S.C. § 1151 for atrial 
ventricular block with pacemaker, committed an error which, 
had it not been made, would have manifestly changed the 
outcome entered at the time of that decision. 

6.  The January 27, 1989 rating decisions grant of 
compensation benefits under 38 U.S.C. § 1151 for residuals of 
thoracotomy and excision of pericardial tissue was reasonably 
supported by the evidence of record.

7.  In February 1973, due to complications from surgery by VA 
in 1972, including infections, the veteran underwent a 
thoracotomy which included excision of pericardial tissue. 

8.  In July 1973, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for 
heart-related residuals of surgery by VA in 1972, to include 
complete heart block, heart murmur, infection, pericarditis, 
myocarditis, residuals of thoracotomy, and excision of 
pericardial tissue.

9.  In light of the decision herein finding that the 
severance of compensation benefits for atrial ventricular 
block with pacemaker under 38 U.S.C.A. § 1151 by an April 
1991 rating decision was proper, to that extent, there is no 
question of law or fact before the Board regarding 
entitlement to an earlier effective date.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision, which granted 
compensation benefits under 38 U.S.C. § 1151 for atrial 
ventricular block with pacemaker, was clearly and 
unmistakably erroneous, and the April 1991 rating decision 
severing benefits to this extent was proper.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. §§ 3.105 (1998).

2.  The January 1989 rating decision, which granted 
compensation benefits under 38 U.S.C. § 1151 for residuals of 
thoracotomy and excision of pericardial tissue, residual to 
surgical treatment in July 1972 by VA, to that extent was not 
clearly and unmistakably erroneous, and the April 1991 rating 
decision severing benefits, to this extent, was not proper.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.105 (1998). 

3.  The veterans claim of entitlement to an effective date 
earlier than September 28, 1988, for an award of compensation 
benefits under 38 U.S.C.A. § 1151 for atrial ventricular 
block with pacemaker, residual to surgical treatment in July 
1972 by VA, is without legal merit.  38 U.S.C.A. § 1704 (West 
1991); 38 C.F.R. § 20.101 (1998); Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

4.  The requirements for an effective date of February 1, 
1973 for an award of compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of thoracotomy and excision of 
pericardial tissue have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400(i) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran apparently suffered from chronic rheumatoid 
arthritis with an onset prior to service.  In 1965, she was 
hospitalized for evaluation of fainting spells and a 
grade II systolic murmur was reported.  In 1965 she was 
diagnosed with a complete heart block (of unknown cause).  An 
epicardial pacemaker was implanted.  A grade III systolic 
murmur was heard.  Several battery changes were undertaken 
every 18 to 20 months thereafter.

In February 1967, the veteran was admitted to a VA hospital 
for cardiac evaluation.  The history included increased 
dyspnea on exertion for the past year and the veteran was 
taking HCTZ to prevent fluid build-up; there was no venous 
distention or ankle edema.  A grade II systolic murmur was 
reported.  When hospitalized in March 1967 with a 
malfunctioning pacemaker, the veteran had evidence of marked 
venous distention, and a grade III/IV systolic murmur was 
reported.  Upon replacement of the battery pack, a ten-pound 
diuresis ensued. 

When hospitalized in November 1970, systolic murmurs were not 
reported; the chest was clear and chest X-ray was noted to be 
normal.  When hospitalized at VA in October 1971 for 
treatment of rheumatoid arthritis, the veterans lungs were 
clear and cardiac murmurs were not heard. 

The veteran entered a VA hospital in May 1972 for non-cardiac 
symptomatology.  At that time, diagnoses which included 
organic heart failure of unknown etiology, probably due to 
rheumatoid arthritis, and a complete atrioventricular heart 
block with a functioning pacemaker and a Functional Class I.  
An incision was made over the old scar, and the old scar was 
excised.  The pacemaker battery was removed.  During the 
attempt to disconnect the lead from the battery some of the 
connections broke down.  A temporary pacemaker was inserted.  
In July 1972, a replacement pacemaker was inserted.  

In a statement dated in January 1973, the veteran stated 
that, prior to post-operative complications from the July 
1972 surgery, she had never had congestive heart failure.  
In January 1973, she was admitted to a VA hospital because of 
infection over the area where the pacemaker had been replaced 
in 1972.  A thoracotomy was performed in February 1973 for 
total replacement of the old pacemaker lead wires (epicardial 
wire) and unit.  A temporary transvenous pacemaker was 
required during the procedure, which was implanted in the 
left innominate vein and a pocket created on the left chest.  
The old epicardial and atrial leads were apparently left in 
place.  The report of hospitalization noted that purulent 
material was still draining from the pacemaker site.  The 
veteran developed left axillary nerve damage following this 
surgery which resulted in left deltoid weakness.

The thoracotomy incision never completely healed, so the 
veteran was transferred for probable replacement of the 
entire pacemaker unit.  Treatment notes in March 1973 reflect 
diagnoses of organic heart disease, probably rheumatoid, 
consisting of complete heart block requiring permanent 
cardiac pacemaker and which was Functional Class II, and an 
infection over the implanted pacemaker site.  In March 1973, 
the pacemaker battery was removed, and a new pacemaker was 
inserted to the right cephalic vein, with a pocket for the 
pacemaker in the right upper chest.  The infected area of the 
chest continued to drain.  

In May 1973, the veteran was admitted because of malfunction 
of the pacemaker.  It was also noted at that time that there 
was persistent drainage from the lateral sinus tract at the 
left thoracotomy incision.  A transvenous permanent pacemaker 
was implanted, and the old transvenous lead and power pack 
was removed.  A sinogram was unremarkable at that time.

The veteran was followed by Stephan F. Schaal, M.D., a 
private physician.  In July 1973, she was readmitted to a VA 
hospital for surgery and it was noted that the veteran had 
been followed by Dr. Schaal who reportedly felt that the 
veteran had chronic infected pericarditis, possibly 
myocarditis, and chronic sinus tract drainage.  The 
preoperative and postoperative diagnosis was infected 
epicardial and atrial leads.  A left thoracotomy was 
performed during this time through the old thoracotomy 
incision for removal of infected epicardial and atrial leads.  
The operative report reflects that a good deal of the 
infected and thickened edematous pericardium was removed; 
however, it was also noted that the myocardium itself 
appeared to be firm and contracting quite vigorously.  
Subsequent culture of the epicardium, pericardium, and pacer 
wires grew the same organism as the wound culture which was 
sensitive to a specific antibiotic which the veteran was then 
given for a total of 27 days.  Except for discomfort 
associated with the veterans rheumatoid arthritis, it was 
noted that she remained asymptomatic during the remainder of 
the hospitalization.  The discharge diagnoses included, in 
pertinent part 1) organic heart disease: a) uncertain 
etiology, possibly cardiomyopathy, b) complete heart block, 
possibly secondary to rheumatoid arthritis or the primary 
myocardiopathy, (c)  status post both epicardial and 
transvenous demand pacemaker placement, d) congestive heart 
failure, e) functional Class II; and 2) pyogenic epicarditis 
and pericarditis.

In July 1973, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for 
heart-related residuals of surgery by VA in 1972, to include 
complete heart block, heart murmur, infection, pericarditis, 
myocarditis, residuals of thoracotomy, and excision of 
pericardial tissue. 

A letter from Dr. Schaal, dated in November 1973, states that 
he had treated the veteran since May 1973.  He stated that 
the veteran developed infectious complications from the 
pacemaker while in the Veterans Hospital and that it was 
obvious that the heart failure was due to myocarditis 
secondary to the infected pacemaker problems in the past.  

In November 1973, on a VA Form 9, the veteran requested 
service connection for her heart condition, which she 
asserted had resulted from negligent treatment following 
an operation at a VA hospital in July 1972.  She also alleged 
that VA was negligent during a surgery in February 1973 by 
failing to turn on a temporary pacemaker, thus causing a 
heart block.  

In April 1974, an epicardial transthoracic pacemaker was 
inserted.  The admitting diagnoses were rheumatoid arthritis, 
complete heart block, and vertigo secondary to pacemaker 
failure.  

By rating decision in July 1974, the RO granted benefits for 
left axillary nerve paralysis under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C. § 351).  The rating decision noted that 
the veteran had nonservice-connected atrial ventricular block 
with a pacemaker, evaluated as 60 percent disabling.  

In September 1988, the veteran filed a claim for compensation 
under 38 U.S.C. § 1151 for service connected compensation 
as a result of errors in judgment by VA, to include cutting 
the wires too short on her pacemaker, negligence in post-
operative care, poor medical procedures, and malpractice. 

By rating decision of January 1989, the RO found that the 
veterans congestive heart failure and surgery for 
pericardium warranted compensation under 38 U.S.C. § 1151, 
and determined that a minimum rating for a heart block with 
pacemaker should be assigned.  The decision explained that 
the progression of the veterans condition to congestive 
heart failure demonstrated aggravation of the veterans 
preexisting cardiac condition, and that the need for surgery 
of the pericardium was not an expected consequence of the 
procedure.  A 30 percent evaluation was granted for post-
operative atrial ventricular block with pacemaker residual to 
a thoracotomy, with excision of pericardial tissue, effective 
from September 1988, the date of receipt of the veterans 
reopened claim.  A rating decision in September 1989 assigned 
a 60 percent evaluation under 38 U.S.C. § 1151 for the post-
operative atrial ventricular block with pacemaker residual to 
a thoracotomy, with excision of pericardial tissue.  The RO 
found that the veterans complaints of shortness of breath, 
mitral valve regurgitation, and a markedly enlarged heart, 
which was managed with a pacemaker, more nearly approximated 
the rating criteria for a 60 percent evaluation.  The veteran 
appealed the effective date of the award.  

However, on subsequent review by VA Central Office, it was 
determined in November 1990 that the January 1989 rating 
decision which established entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 was 
clearly and unmistakably erroneous in that no additional 
cardiac disability was shown following VA medical treatment.  
In a December 1990 rating decision, the RO proposed to 
discontinue such benefits, and in an April 1991 rating 
decision, termination of compensation benefits under 
38 U.S.C.A. § 1151 for cardiovascular disease was 
effectuated, effective April 30, 1991.  The veteran appealed 
this determination, and subsequently requested that her 
benefits be reinstated.

In an August 1991 letter, Dr. Schaal indicated that the 
veterans current heart disability was attributable to 
infection, which produced myopericarditis, which produced 
heart failure.  

Upon remand by the Board to the RO in July 1997, VA conducted 
a cardiology examination in December 1997.  Upon review of 
the record and examination, which suggested a dilated 
cardiomyopathy, the examiner offered the opinion that the 
dilated cardiomyopathy was unrelated to the infection which 
the veteran experienced as a complication of her generator 
changes two decades earlier.  He indicated that were such 
infection to spread to the heart, it would not be uncommon 
for it to cause pericarditis and possibly even constrictive 
pericarditis in the long term.  He indicated, however, that 
it was very unusual for bacterial infection to invade the 
myocardium leading to the kind of clinical picture which was 
currently present.  He stated further, that based on what is 
known about the natural history of cardiomyopathies versus 
bacterial infections with cardiac involvement, it seemed 
extremely unlikely that the infection which she experienced 
as a complication of a pacemaker or generator change in the 
1970s had anything whatsoever to do with her current 
clinical picture.  He added that the other opinions of record 
would be hard pressed to provide compelling evidence to 
support their views.  

Analysis

As of the date of the RO rating decision in 1989, the 
applicable regulation provided as follows:  Compensation is 
not payable for either the contemplated or foreseeable after 
results of approved medical or surgical care properly 
administered, no matter how remote, in the absence of a 
showing that the additional disability or death proximately 
resulted through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.  However, compensation is payable in 
the event of the occurrence of an accident (an 
unforeseen, untoward event), causing additional disability or 
death proximately resulting from VA hospitalization or 
medical or surgical care.  38 C.F.R. § 3.358(c)(3) (1989).  

The Board notes that, in November 1991, the United States 
Court of Veterans Appeals (Court) invalidated 38 C.F.R. § 
3.358(c)(3) (1991), part of the regulation applicable to 
cases involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Courts decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993)) and then by the United States Supreme Court (Brown v. 
Gardner, 115 S.Ct. 552 (1994)).  Thereafter the Secretary of 
the VA sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the decision of the United States Supreme 
Court.  On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. § 
3.358, in order to conform the regulation to the decision of 
the United States Supreme Court.  

Generally, where there is a change in the applicable VA legal 
criteria after a claim has been filed but before final 
decision, the claimant is entitled to the most favorable 
version, in the absence of a specific provision to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, as the veteran filed her claim prior to 
October 1, 1997, the standard to be applied is nevertheless 
whether she has suffered additional disability of the 
claimed heart-related disorders, including aggravation of 
preexisting disability, as the result of VA surgical 
treatment in 1972.  

The current statute provides that when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately; as applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b) (1998). 

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

I.  Severance of 38 U.S.C.A. § 1151 Benefits

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented a claim as to 
this issue that is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist her mandated by 38 U.S.C.A. § 5107(a).

Service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  38 C.F.R. § 3.105(d).  

The United States Court of Veterans Appeals (the Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc) (Emphasis in 
the original).

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, [i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record. Venturella, 10 Vet. App. at 342-43.  Based on the 
foregoing, therefore, the Boards task is to determine, based 
on all the evidence of record (including that which was 
recently obtained by the RO), whether the January 1989 rating 
decision was clearly and unmistakably erroneous in granting 
benefits under 38 U.S.C. § 1151.

Severance of service connection may be accomplished only 
after proper notification to the veteran with an opportunity 
to respond with additional evidence or argument. 38 C.F.R. § 
3.105(d).  If a previous decision is reversed for clear and 
unmistakable error, the corrected decision is effective as if 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

The veteran contend that there was no error in the January 
27, 1989 rating decision which granted benefits under 
38 U.S.C. § 1151 for atrial ventricular block with pacemaker, 
residuals of thoracotomy, and excision of pericardial tissue.  
In support of her claim, the veteran has submitted private 
physicians statements which she contends indicate that she 
suffered aggravation of her preexisting cardiac condition as 
a direct result of the 1972 VA surgery and chronic pattern of 
infection which ensued.  

As to the propriety of the ROs severance of disability 
compensation under 38 U.S.C.A. § 1151, the Board finds that 
the January 1989 rating decision which granted 38 U.S.C.A. 
§ 1151 benefits for atrial ventricular block with pacemaker, 
residuals of thoracotomy, and excision of pericardial tissue 
residual to surgical treatment in July 1972 by VA, was 
clearly and unmistakably erroneous.  In the January 1989 
rating decision, the RO incorrectly applied the regulatory 
provisions to the facts of the veterans case by considering 
the veterans preexisting symptomatology as additional 
disability resulting from VA surgical or medical treatment.  
Compensation under 38 U.S.C. § 1151 was payable only for 
injury or aggravation of an injury which was the result of VA 
medical or surgical treatment.  Regardless of whether the 
award of benefits under 38 U.S.C. § 1151 is analyzed under 
the additional fault standard applicable prior to 
November 1991 or the no-fault standard applicable subsequent 
to the Courts November 1991 ruling in Gardner v. Derwinski, 
1 Vet. App. 584 (1991), the result is the same.  Benefits 
under 38 U.S.C.A. § 1151 are to be awarded only for the 
additional disability resulting from such VA medical or 
surgical treatment, which necessarily excludes compensation 
for the degree of pre-existing disability.  38 C.F.R. 
§ 3.358.  

The evidence clearly shows that, prior to surgery by VA in 
1972, the veteran had already been diagnosed with organic 
heart failure of unknown etiology, probably due to rheumatoid 
arthritis, with a complete atrioventricular heart block with 
a functioning pacemaker, and a systolic murmur, Functional 
Class I.  By rating decision in January 1989, the RO granted 
benefits for post-operative atrial ventricular block with 
pacemaker, residuals of thoracotomy, and excision of 
pericardial tissue, and assigned a 30 percent rating under 
Diagnostic Code 7015, which deals with auriculoventricular 
block, with a minimum rating of 30 percent which accounts for 
presence of a pacemaker.  As only additional disability 
may be considered for disability compensation benefits under 
38 U.S.C.A. § 1151, the RO rating decision was clearly in 
error in considering as additional disability the 
atrioventricular block with pacemaker.  There is no competent 
medical evidence that surgical or medical treatment by VA in 
1972 aggravated the veterans preexisting disability.  

The 1989 rating decision equated progression of the 
veterans underlying heart condition, which it rated as heart 
block with pacemaker, to aggravation of this condition.  
The natural progression of a preexisting disability, however, 
does not constitute additional disability for 
compensation purposes under 38 U.S.C.A. § 1151, under either 
the pre-Gardner (November 1991) fault standard or the post-
Gardner standard.  The controlling regulations specifically 
provide that compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized, in 
this case, atrial ventricular block with pacemaker, and 
systolic murmur.  38 C.F.R. § 3.358(b).  With regard to this 
regulation, the United States Supreme Court has concluded 
that [w]e do not, of course, intend to cast any doubt on 
the regulations insofar as they exclude coverage for 
incidents of a diseases or injurys natural progression, 
occurring after the date of treatment . . . VA action is not 
the cause of the disability in these situations. Brown v. 
Gardner, 115 S.Ct. 552, 556, Footnote 3 (1994).    

The January 1989 rating decision, in granting benefits under 
38 U.S.C. § 1151 for atrial ventricular block with pacemaker, 
which the veteran clearly had prior to hospitalization and 
surgery in July 1972, committed an error which, had it not 
been made, would have manifestly changed the outcome entered 
at the time of that decision.  

The overwhelming weight of the evidence of record 
demonstrates that, in 1989 (and currently), the only 
additional disability attributable to VA medical or surgical 
treatment in 1972 were residuals of thoracotomy (essentially 
a scar) and excision of infected pericardial tissue (scar and 
loss of pericardial tissue).  There is no persuasive evidence 
that these residuals were productive of any functional 
impairment.  In 1973, the veteran was noted to have a chronic 
infective pericarditis, and a post-1972 surgery history of 
multiple infections requiring treatment.  However, at the 
time of the rating decision in 1989, there was no evidence of 
then-current disability of infection or chronic myocarditis 
or chronic pericarditis.  While Stephen Schaal, M.D., in 
1973, entered a diagnosis of chronic myocarditis, there is no 
evidence that myocarditis was a residual in 1989.  Further, 
as noted above, the July 1973 operative report, wherein Dr. 
Schaals referring diagnoses included possible myocarditis, 
included a finding that the myocardium itself was firm and 
contracting quite vigorously.  Further, the VA examiner in 
December 1997 confirmed that it would be very unusual for 
bacterial infection to invade the myocardium leading to the 
kind of cardiac picture currently present which included 
dilated cardiomyopathy.  While, following the surgery in 
1972, the veteran suffered complications of infection, at the 
time of the rating decision in January 1989 the evidence 
showed that the veterans infection had been treated and 
resolved.  Although the RO noted in the 1989 decision that 
the veteran had congestive failure following the problems in 
the early 1970s, more recent persuasive medical evidence 
based upon a review of the entire evidentiary record, 
indicates that any congestive heart failure due to 
cardiomyopathy was not due to VA treatment including that 
rendered in the early 1970s.  Further, as indicated, the 
only other symptomatology related to treatment of the 
veterans heart that the veteran had in 1989, which did not 
pre-exist the 1972 surgery, was residuals of thoracotomy 
(scar) and excision of pericardial tissue (loss of 
pericardial tissue). 

The Board notes the written statements of Stephen Schaal, 
M.D., dated in November 1973 and August 1991, that the 
veterans heart failure was due to myocarditis secondary to 
the infected pacemaker problems in the past.  In this regard, 
there is no clinical evidence of myocarditis or pericarditis 
as a residual present in 1989.  The overwhelming weight of 
the evidence reflects that the veteran did not in 1989 (or 
thereafter) have myocarditis or pericarditis.  Further, to 
the extent that Dr. Schaal is opining that the veterans 
congestive heart failure was due to myocarditis or 
myopericarditis in the past, the Board finds that more weight 
must be accorded the evidence of record including the 
operative report which does not show infection of the 
myocardium in 1973 and to the VA physician who had 
opportunity to review the entire evidentiary record including 
those records which predate the beginning date of treatment 
of the veteran by Dr. Schaal in May 1973.  Prior to surgery 
in 1972, the veteran had experienced complete 
atrioventricular blocks (of unknown cause).  With regard to 
whether the myocarditis in 1973 was a residual of infected 
pacemaker problems in 1972 and 1973, in December 1997 (even 
assuming, arguendo, that the veteran had myocarditis or 
pericarditis in January 1989), a VA cardiologist, after a 
review of the entire record and claims file, including Dr. 
Schaals reports and opinions, offered the opinion that the 
dilated cardiomyopathy was unrelated to the infection which 
the veteran experienced as a complication of generator 
changes in the 1970s as it was unusual for bacterial 
infection to invade the myocardium.  Further, Dr. 
Effenhausers statement dated in December 1997, who recalled 
treating the veteran between 1965 and 1968 must also be 
rejected for purposes of this appeal as although his memory 
was that the veteran did not have heart disease, congestive 
heart failure or other cardiac abnormalities when he treated 
her, he did not relate any additional cardiac disability to 
VA treatment.  Parenthetically, the Board notes that the 
evidence, as outlined above, indicates that there was 
evidence of heart murmur prior to the VA treatment in 
question.

For these reasons, the Board finds that the January 27, 1989 
rating decision, to the extent it granted compensation 
benefits under 38 U.S.C. § 1151 for atrial ventricular block 
with pacemaker, was not reasonably supported by the evidence 
of record.  The January 1989 rating decision, in granting 
benefits under 38 U.S.C. § 1151 for atrial ventricular block 
with pacemaker, committed an error which, had it not been 
made, would have manifestly changed the outcome entered at 
the time of that decision, that is, that, to this extent, 
benefits under 38 U.S.C.A. § 1151 would not have been 
granted.  However, the January 27, 1989 rating decision, to 
the extent it granted compensation benefits under 38 U.S.C. 
§ 1151 for residuals of thoracotomy and excision of 
pericardial tissue, was reasonably supported by the evidence 
of record.

The Board finds that the RO has satisfied the procedural 
requirements imposed by 38 C.F.R. § 3.105(d) to sever 
disability compensation under 38 U.S.C.A. § 1151 on the basis 
of clear and unmistakable error in the January 1989 rating 
decision.  Accordingly, the Board concludes that the original 
grant of disability compensation benefits under 38 U.S.C.A. 
§ 1151 in 1989 for atrial ventricular block with pacemaker 
residual to surgical treatment in July 1972 by VA was clearly 
and unmistakably erroneous, and the April 1991 severance of 
disability compensation under 38 U.S.C.A. § 1151, to this 
extent, was proper.  38 C.F.R. § 3.105(d).   However, the 
Board concludes that the original grant of disability 
compensation benefits under 38 U.S.C.A. § 1151 in 1989 for 
residuals of thoracotomy and excision of pericardial tissue, 
residual to surgical treatment in July 1972 by VA was not 
clearly and unmistakably erroneous, and the April 1991 
severance of disability compensation under 38 U.S.C.A. 
§ 1151, to this extent, was not proper, and should be 
restored.  38 C.F.R. § 3.105(d). 

II.  Earlier Effective Date

The veteran has presented a claim of entitlement to an 
earlier effective date for an award of compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of thoracotomy and 
excision of pericardial tissue (but not including atrial 
ventricular block with pacemaker), residual to surgical 
treatment in July 1972 by VA, that is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a). 

The applicable regulation provides that the effective date 
for claims under 38 U.S.C.A. § 1151 (38 C.F.R. § 3.800) for 
disability due to VA hospitalization, or medical or surgical 
treatment, is the date on which the injury or aggravation was 
suffered, if the claim is received within one year after that 
date; otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(i). 

In February 1, 1973, the veteran underwent a thoracotomy for 
total replacement of the old pacemaker lead wires (epicardial 
wire) and unit.  At this time, she was still experiencing 
infection, for which some pericardium was removed.

In a Statement in Support of Claim form dated in June 1973, 
received in July 1973, (though not an Application for 
Compensation) the veteran effectively filed a claim for 
compensation under 38 U.S.C.A. § 1151 (formerly 38 U.S.C. 
§ 351) for heart-related residuals of surgery by VA in 1972, 
which she explicitly or implicitly claimed as complete heart 
block, heart murmur, infection, pericarditis, myocarditis, 
residuals of thoracotomy, and excision of pericardial tissue.  
Despite the veterans subsequent repeated submissions 
expressing a desire to have adjudicated disability 
compensation for her heart-related disorder, the RO did not 
thereafter enter a rating decision regarding the veterans 
claim for service connection for what was claimed as heart-
related residuals until 1989, subsequent to the veterans 
filing of another claim in September 1988.  In the December 
1990 proposal to sever, the RO decision noted that the 
veterans claim for benefits for heart murmur and enlarged 
heart had not been acted upon by the RO.  

The Board finds that, in July 1973, the veteran effectively 
filed a claim for compensation under 38 U.S.C.A. § 1151 for 
cardiac-related residuals.  As this claim was received within 
one year of the occurrence of the thoracotomy which included 
excision of pericardium, that is, February 1, 1973, the 
effective date for the veterans claim under 38 U.S.C.A. 
§ 1151, for residuals of thoracotomy and excision of 
pericardial tissue, is February 1973.  38 C.F.R. § 3.400(i).  

To the extent the veterans claim of entitlement to an 
effective date earlier than September 28, 1988, for an award 
of compensation benefits under 38 U.S.C.A. § 1151 is for 
atrial ventricular block with pacemaker, in light of the 
Boards finding that the April 1991 severance of compensation 
benefits for atrial ventricular block with pacemaker was 
proper, there is no question of law or fact regarding 
entitlement to an earlier effective date on this aspect of 
the claim currently before the Board.  Accordingly, this 
aspect of the veterans claim must be denied for lack of 
legal merit. 38 U.S.C.A. § 1704; 38 C.F.R. § 20.101;  see 
Cacalda, 9 Vet. App. at 265 (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen, 8 Vet. App. 92; 
Sabonis, 6 Vet. App. 426. 

ORDER

The termination of compensation benefits under 38 U.S.C.A. 
§ 1151 for atrial ventricular block with pacemaker (not 
including residuals of thoracotomy and excision of 
pericardial tissue), residual to surgical treatment in July 
1972 by VA, effectuated in an April 1991 rating decision, was 
proper. 

The termination of compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of thoracotomy and excision of 
pericardial tissue (not including atrial ventricular block 
with pacemaker), residual to surgical treatment in July 1972 
by VA, effectuated in an April 1991 rating decision, was not 
proper; restoration of compensation benefits under 
38 U.S.C.A. § 1151 for residuals of thoracotomy and excision 
of pericardial tissue is granted.

Entitlement to an effective date earlier than September 28, 
1988, for an award of compensation benefits under 38 U.S.C.A. 
§ 1151 for atrial ventricular block with pacemaker, residual 
to surgical treatment in July 1972 by VA, being without legal 
merit, is denied.


An effective date of February 1, 1973 for an award of 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of thoracotomy and excision of pericardial tissue, residual 
to surgical treatment in July 1972 by VA, is granted.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
